        Case 1:20-cv-04849-GBD-JLC Document 10 Filed 08/10/20 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 TYLER MILLER,                                 )
                                               )   Case No.: 1:20-cv-04849
                   Plaintiff,                  )
                                               )
 v.                                            )
                                               )   NOTICE OF LIMITED APPEARANCE
 BRIGHTSTAR ASIA, LTD,                         )
                                               )
                   Defendant.                  )


         PLEASE TAKE NOTICE that Kristina A. Reliford hereby enters a limited appearance as

counsel on behalf of Defendant, Brightstar Asia, Ltd. (“Brightstar Asia”), without waiver of any

objection, defense, or right of Brightstar Asia; expressly reserving Brightstar Asia’s right to file

any motion allowed by Fed. R. Civ. P. 12, assert any available defenses, and to demand a jury; and

without otherwise consenting to the jurisdiction or venue of this Court.

                                     Respectfully submitted,

                                     BRADLEY ARANT BOULT CUMMINGS LLP



                                     /s/ Kristina A. Reliford
                                      Kristina A. Reliford
                                      1600 Division Street, Suite 700
                                      Nashville, Tennessee 37203
                                      Tel: 615.252.3573
                                      Fax: 615.252.6380
                                      kreliford@bradley.com




4847-9546-9254.2
        Case 1:20-cv-04849-GBD-JLC Document 10 Filed 08/10/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing is being served via the Court’s
electronic case filing system on the following on this the 10th day of August, 2020:

                   Sam Della Fera, Jr.
                   MCMANIMON, SCOTLAND & BAUMANN, LLC
                   75 Livingston Ave., Suite 201
                   Roseland, New Jersey 07068
                   sdellafera@msbnj.com

                   Eugene N. Bulso, Jr.
                   LEADER & BULSO, PLC
                   414 Union Street, Suite 1749
                   Nashville, Tennessee 37219
                   gbulso@leaderbulso.com

                                                  /s/ Kristina A. Reliford
                                                  Kristina A. Reliford




                                                     2
4847-9546-9254.2
